Citation Nr: 0507426	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  99-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for dermatitis 
involving the face and upper extremities, currently evaluated 
as 30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left anterior chest region, with 
retained foreign body, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1966 
to November 1968 and from January 1969 to February 1975.  His 
medals and badges include the Purple Heart Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2003 at which time it was remanded 
for procedural and substantive purposes.

A review of the claims file discloses that in addition to the 
disabilities at issue, service connection is also in effect 
for post-traumatic stress disorder (PTSD).  By rating 
decision dated in December 2003, a 50 percent rating in 
effect for the PTSD was increased to 100 percent, effective 
May 18, 1998.  The record further reveals that the 10 percent 
rating for the residuals of the shell fragment wound 
involving the left anterior chest region has been in effect 
since March 1, 1975.  The disability rating for the skin 
disorder, classified for rating purposes as lichen simplex 
chronicus of the face and upper extremities, was increased 
from 10 percent to 30 percent disabling, effective May 31, 
2000.  The 10 percent rating had been in effect since 
September 1991.  Despite the increased evaluation from 10 
percent to 30 percent, the veteran has not been awarded the 
highest possible evaluation for his skin disorder, and the 
claim with regard to that issue therefore remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in a February 2004 communication the 
veteran stated that "my legs hurt all the time."  He also 
indicated that he had "partial vision of my left eye.  I am 
losing my teeth with no apparent reason."  To the extent he 
is claiming service connection for any disability involving 
the legs, vision impairment, or the teeth, there has been no 
development or adjudication by the RO.  These matters are 
referred to the RO for appropriate consideration. 




FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.  

2.  The veteran has been uncooperative with VA's efforts to 
assist him in obtaining a detailed picture of the current 
impairment attributable to his service-connected 
disabilities.

3.  Medical evidence available to VA pertaining to the 
veteran's skin disorder reflects no disfigurement of the 
head, face, or neck.  

4.  The available medical evidence does not show ulceration, 
extensive exfoliation, or crusting with systemic or nervous 
manifestations.  Also, exceptional repugnancy has not been 
shown by the available evidence.

5.  The service-connected skin disorder also has not been 
shown to involve more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected.

6.  Available examinations with regard to the fragment 
residuals of the left anterior chest region reveal the 
presence of a slightly tender to palpation foreign body.  
Otherwise, testing in June 2002 and October 2003 was 
essentially unremarkable, with no indication of atrophy or 
impairment of lung function.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a skin disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7800 series (in effect 
prior to and from August 30, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound involving the 
left anterior chest region (Muscle Group XXI), have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.56, 
4.73, Diagnostic Code 5321 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative seek entitlement to 
increased disability ratings for the disabilities listed on 
the title page of this decision.  In the interest of clarity, 
the Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, what evidence he is responsible for 
obtaining, and what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case the RO provided notice regarding what 
the evidence had to show to establish increased ratings for 
the disabilities at issue in a communication dated in July 
2003.  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412, 422 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant of the information and 
evidence that the VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the evidence had to show to 
establish entitlement to increased ratings.  The first three 
prongs of the Pelegrini notice requirement have been met to 
the extent possible.  The veteran was scheduled for 
examinations in order to assist him in developing his claim, 
but a written notation from someone at the RO on the report 
of an October 2003 examination of the muscles indicated that 
"vet had been scheduled 2X for skin (3/22/04 and 4/5/04) and 
he was a no show for both."  No reason was given for his 
failure to report on either occasion.  Additionally, the 
Board notes that the report of the October 2003 examination 
of the muscles indicated that the veteran refused to have 
photographs taken of his chest.  The Board notes that the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran in 
developing facts and evidence pertinent to a claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  
As a result of the veteran's failure to cooperate, the claims 
will be decided based on the evidence of record.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 2.102 (harmless error).

The veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  The Bord finds no 
indication that its review of the claim at this time would 
result in any prejudice to the veteran, particularly in light 
of his own refusal to cooperate.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule of Rating Disabilities that is based upon 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that the report of a rating 
examination, and the evidence as a whole, may yield a current 
rating that accurately reflects all elements of disability, 
including the impact on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2.  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold to 
fatigue, fatigue-pain, impairment of incoordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2004).

Entitlement to a Disability Rating in Excess of
30 percent for a Skin Disorder

The Board notes that the regulations for the evaluation of 
skin disabilities were revised effective August 30, 2002.  
The Court has stated that when the law and regulation changes 
during the pendency of a case, the version more favorable to 
the veteran will generally be applied.  See West v. Brown, 
7 Vet. App. 70 (1990); Hayes v. Brown, 5 Vet. App. 60 (1993).  
In the instant case, the Board will consider whether the 
veteran is entitled to a higher rating under either the old 
or new regulations for the period from August 30, 2002, 
onward; prior to that date, only the old regulations are 
applicable.  See VAOPGCPREC 3-2000.  

Under the regulatory scheme in effect prior to August 30, 
2002, the skin disorder was evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, as analogous to the skin 
condition eczema.  Under Code 7806, eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  If it is 
accompanied by exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation is 
for assignment.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant, warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the regulations for evaluations of skin disorders, 
effective August 30, 2002, infections of the skin not listed 
elsewhere (including bacterial, fungal, viral, treponemal and 
parasitic diseases) are to be rated as disfigurement of the 
head, face or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805) or dermatitis or 
eczema (Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.18, Code 7820.  

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent disabling.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period, will be rated as 60 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The pertinent evidence of record includes the report of a 
June 2002 skin disease examination accorded the veteran by 
VA.  He complained that since 1968 he had had itching with 
sores and blisters that came and went.  He also had had to 
treat his face for acne since 1968 by using several over-the-
counter medications.  He also described having a cold sore 
around the lip about once every two months.  

On examination there were permanent pores observed over the 
nose.  He had very few, scattered, benign looking nevi on the 
back, legs, and chest.  On the right arm, there were 
lichenified papules and some flesh colored plaque on the 
right outer arm.  The right chest had a Port-A-Cath, while 
the left arm had AV graft.  The arms had circular 
hypopigmented macules.  There were no areas of ulceration, 
excoriation, or crusting, and there were no associated 
systemic manifestations.  The diagnoses were:  Recurrent 
herpes simplex virus; and mild acne with enlarged pores, 
noted as not being indicative of chloracne. 

At the time of a social industrial survey done by VA in 
August 2002, the veteran stated that after leaving service, 
his face became swollen and he experienced peeling and 
itching of the skin.  

At the time of a rating examination by VA pertaining to the 
muscles in October 2003, the veteran referred primarily to 
orthopedic and psychiatric difficulties.  No reference was 
made to his skin disorder.  

Other evidence available to the Board includes a notation 
that the veteran was scheduled two different times for skin 
examinations, one on March 22, 2004, and another on April 5, 
2004, but was a no show for both examinations.  

As a result, the Board is forced to evaluate the nature and 
current extent of the disability on the evidence that is of 
record.  The Board finds that the disability does not more 
nearly approximate the symptomatology required for the next 
higher rating.  At the time of the June 2002 skin 
examination, ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations were not clinically 
demonstrated.  The veteran refused to have color photographs 
of the skin taken and there is therefore no way for the Board 
to determine whether there is marked disfigurement 
attributable to the service-connected skin disease.  The 
medical evidence that is of record, however, does not contain 
any reference to the presence of a markedly disfiguring skin 
disorder.  

With regard to the regulations in effect since August 2002, 
there is no way to tell the extent of coverage of the body 
attributable to the skin disorder.  There is no indication in 
the medical evidence that the veteran requires systemic 
therapy for his skin disorder.  Accordingly, the Board finds 
there is no basis for assigning a disability rating in excess 
of 30 percent for the service-connected skin disease.  The 
Board notes that the 30 percent rating now in effect for the 
skin disorder more than adequately compensates the veteran 
for the impairment demonstrated at the time of the 2002 skin 
examination and is itself reflective of a significant degree 
of impairment.  

Entitlement to a Disability Rating in Excess of 
10 percent for Residuals of a Shell Fragment
Wound to the Left Chest Region

According to Code 5321, Muscle Group XXI functions in the 
muscles of respiration, thoracic muscle group.  A 10 percent 
rating is assigned for moderate disability resulting from 
muscle injury.  The maximum rating of 20 percent is assigned 
when there is severe or moderately severe injury involving 
Muscle Group XXI.  38 C.F.R. § 4.73, Code 5321.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2004).

A moderate muscle disability will result from a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of inservice treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold to 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through-
and-through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records showing 
hospitalization for a prolonged for treatment of wound, 
reflect consistent complaints of cardinal signs and symptoms 
of muscle disability, and, if present, reveal evidence of 
inability to keep up with work requirements.  Objective 
examination should reveal entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  In addition, there are indications on palpation of 
loss of deep fascia, muscle substance, or normal resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  

The question before the Board on this appeal is whether the 
evidence demonstrates disability from the shell fragment 
wound to the left chest region that warrants an evaluation in 
excess of 10 percent.  

The evidence of record includes the report of a muscle 
examination accorded the veteran by VA in June 2000.  The 
claims folder was available and reviewed by the examiner.  It 
was noted the veteran received treatment in Vietnam for the 
shell fragment wound to the left upper anterior chest region.  
A retained foreign body was still embedded superficially and 
the veteran complained that it itched.  On examination it was 
indicated the lungs displayed harsh breath sounds.  A 
solitary scar on the left anterior chest area was noted.  
Palpable foreign bodies were noted and the area was described 
as tender.  The muscles were not atrophied.  The pertinent 
examination diagnosis was solitary scar on the left anterior 
chest region with palpable foreign bodies "noted and tender."

Additional pertinent medical evidence includes the report of 
an October 2003 examination of the veteran.  On examination 
there was a 2.5-centimeter by 1-millimeter scar along the 
superior aspect of the left chest.  There was a palpable 
fragment that was slightly tender to palpation.  There was no 
evidence of erythema or swelling in that area.  He exhibited 
full and good excursion of the chest.  There was no adherence 
to the underlining tissue.  The skin texture was normal.  
There was no atrophy or ulceration or discoloration.  
Further, there was no gross distortion or asymmetry.  The 
examiner noted that the scarring of the left upper chest did 
not affect the veteran's inspiration, expiration, or lung 
functioning.  

Based on the foregoing, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for a 20 percent rating under Code 5321.  The Board 
finds that the current evaluation of 10 percent is 
appropriate for the residuals of the shell fragment wound to 
the chest, Muscle Group XXI, with scarring.  At the time of 
recent examination while there was notation of a palpable 
fragment in the chest and a tender scar, there was no adverse 
impact on inspiration, expiration, or lung function.  
Accordingly, the 10 percent rating more than adequately 
compensates the veteran for the degree of impairment shown.  


ORDER

A disability rating in excess of 30 percent for lichen 
simplex chronicus of the face and upper extremities is 
denied.

A disability rating in excess of 10 percent for residuals of 
a shell fragment wound to the left anterior chest region with 
retained foreign body is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


